Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The preliminary amendment filed 3/27/2020 has been entered.  
Claims 1-13, 17 and 19-24 are pending.  
Claims 14-16 and 18 are cancelled.  
Claims 1-13, 17 and 19-24 stand rejected.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 20 recites: “A non-volatile computer-readable storage medium”.  The Specification recites in Para. 77: “The foregoing storage medium includes various media that can store program code, such as a Universal Serial Bus (USB) flash drive, a removable hard disk, a read-only memory (ROM), a random access memory (RAM), a magnetic disk or an optical disc” (emphasis added).  This causes Claim 20 to be directed to signals and carrier waves, which are non-statutory subject matter.  The examiner suggests including non-transitory into the claim, so that the claim includes: A non-volatile non-transitory computer-readable storage medium.  

Claim 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 24 recites: “A non-volatile computer-readable storage medium”.  The Specification recites in Para. 77: “The foregoing storage medium includes various media that can store program code, such as a Universal Serial Bus (USB) flash drive, a removable hard disk, a read-only memory (ROM), a random access memory (RAM), a magnetic disk or an optical disc” (emphasis added).  This causes Claim 24 to be directed to signals and carrier waves, which are non-statutory subject matter.  The examiner suggests including non-transitory into the claim, so that the claim includes: A non-volatile non-transitory computer-readable storage medium.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claim(s) 1, 7, 9, 13, 19-20, 22 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (Pub. No.: US 20150085715 A1), hereafter referred to as Sun.  
	In regard to Claims 1, 7 and 19-20, Sun teaches A method of configuring a special subframe (special sub-frame configuration, Para. 60), comprising: in case that a special subframe configuration 10 is adopted, transmitting, to a terminal, indication information (the base station notifies the new UE of special sub-frame configuration, Para. 60) regarding a configuration of a downlink pilot timeslot (DwPTS) (in which the number of OFDM symbols of a new DwPTS is not 3, Para. 60), wherein the indication information regarding the configuration of the DwPTS is used to indicate whether a common reference signal (CRS) is transmitted in the DwPTS (the CRS is not transmitted on OFDM symbols except 1 or 2 OFDM symbols in the front of DwPTS, and the PDSCH transmission performed for the new UE on the DwPTS is demodulated only based on the DMRS, Para. 65, FIG. 6) and/or indicate whether a physical downlink shared channel (PDSCH) is transmitted in the DwPTS (The base station may transmit the PDSCH on the DwPTS only for the new UE, Para. 60).  
Sun teaches A base station, comprising: a processor and a storage storing therein a computer program, wherein the computer program is configured to be executed by the processor to implement the method according to claim 1 (The base station includes a special sub-frame configuring module 1401 and a DwPTS processing module 1402, Para. 94, FIG. 14.  The DwPTS processing module 1402 is configured to schedule and transmit the PDSCH in the DwPTS for the old UE with the method of the LTE TDD system according to the special sub-frame configuration configured in the broadcast signaling by the base station, Para. 96, FIG. 14).  
Sun teaches A communication device, comprising: a processor and a storage storing therein a computer program, wherein the computer program is configured to be executed by the processor to implement the method according to claim 1 (The base station includes a special sub-frame configuring module 1401 and a DwPTS processing module 1402, Para. 94, FIG. 14.  The DwPTS processing module 1402 is configured to schedule and transmit the PDSCH in the DwPTS for the old UE with the method of the LTE TDD system according to the special sub-frame configuration configured in the broadcast signaling by the base station, Para. 96, FIG. 14).  
Sun teaches A non-volatile computer-readable storage medium, storing therein a computer program, wherein the computer program is configured to be executed by a processor to implement the method according to claim 1 (The base station includes a special sub-frame configuring module 1401 and a DwPTS processing module 1402, Para. 94, FIG. 14.  The DwPTS processing module 1402 is configured to schedule and transmit the PDSCH in the DwPTS for the old UE with the method of the LTE TDD system according to the special sub-frame configuration configured in the broadcast signaling by the base station, Para. 96, FIG. 14).  


In regard to Claims 9, 13, 22 and 24, Sun teaches A method of detecting a signal in a special subframe, comprising: receiving indication information (UE includes a special sub-frame configuration receiving module 1501, Para. 98, FIG. 15) transmitted by a base station (the base station notifies the new UE of special sub-frame configuration, Para. 60.  The special sub-frame configuration receiving module 1501 is configured to receive the new special sub-frame configuration transmitted by the base station, Para. 99, FIG. 15), wherein the indication information is indication information regarding a configuration of a downlink pilot timeslot (DwPTS) and transmitted to a terminal in case that a special subframe configuration 10 is adopted (special sub-frame configuration in which the number of OFDM symbols of a new DwPTS is not 3, Para. 60), and the indication information regarding the configuration of the DwPTS is used to indicate whether a common reference signal (CRS) is transmitted in the DwPTS (the CRS is not transmitted on OFDM symbols except 1 or 2 OFDM symbols in the front of DwPTS, and the PDSCH transmission performed for the new UE on the DwPTS is demodulated only based on the DMRS, Para. 65, FIG. 6) and/or indicate whether a physical downlink shared channel (PDSCH) is transmitted in the DwPTS (The base station may transmit the PDSCH on the DwPTS only for the new UE, Para. 60).  
Sun teaches detecting a signal in the DwPTS according to the indication information (The DwPTS processing module 1502 is configured to receive the scheduling information and PDSCH transmitted by the base station in the DwPTS, and when there is the new special sub-frame configuration transmitted, Para. 100, FIG. 15).  
Sun teaches A terminal, comprising: a processor and a storage storing therein a computer program, wherein the computer program is configured to be executed by the processor to implement the method according to claim 9 (The special sub-frame configuration receiving module 1501 is configured to work preferentially according to the special sub-frame configuration transmitted, Para. 99, FIG. 15.  The DwPTS processing module 1502 is configured to receive the scheduling information and PDSCH in the DwPTS according to the new special sub-frame configuration indicated by the signaling, Para. 100, FIG. 15).  
Sun teaches A communication device, comprising: a processor and a storage storing therein a computer program, wherein the computer program is configured to be executed by the processor to implement the method according to claim 9 (The special sub-frame configuration receiving module 1501 is configured to work preferentially according to the special sub-frame configuration transmitted, Para. 99, FIG. 15.  The DwPTS processing module 1502 is configured to receive the scheduling information and PDSCH in the DwPTS according to the new special sub-frame configuration indicated by the signaling, Para. 100, FIG. 15).
Sun teaches A non-volatile computer-readable storage medium, storing therein a computer program, wherein the computer program is configured to be executed by a processor to implement the method according to claim 9 (The special sub-frame configuration receiving module 1501 is configured to work preferentially according to the special sub-frame configuration transmitted, Para. 99, FIG. 15.  The DwPTS processing module 1502 is configured to receive the scheduling information and PDSCH in the DwPTS according to the new special sub-frame configuration indicated by the signaling, Para. 100, FIG. 15).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4, 8, 12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Nogami et al. (Pub. No.: US 20160212735 A1), hereafter referred to as Nogami.  
In regard to Claims 2 and 21, as presented in the rejection of Claim 1, Sun teaches indication information.  
Sun fails to teach indication information is used to indicate whether a CRS is transmitted on the fifth symbol of the DwPTS, and A communication device, comprising: a processor and a storage storing therein a computer program, wherein the computer program is configured to be executed by the processor to implement the method according to claim 2.  
Nogami teaches indication information is used to indicate whether a CRS is transmitted on the fifth symbol of the DwPTS (For the special subframe 1331, UE -RS for the special subframe with special subframe configuration 1, 2, 3, 5 or 6 and with extended CP is located on OFDM symbol #5 and #6 that are in DwPTS, Para. 194, FIG. 13).  
Nogami teaches A communication device, comprising: a processor (a CPU, Para. 243) and a storage storing therein a computer program (a recording medium on which the program is stored, Para. 243), wherein the computer program is configured to be executed by the processor to implement the method according to claim 2 (A program running on the eNB 160 according to the described systems and methods is a program (a program for causing a computer to operate) that controls a CPU and the like in such a manner as to realize the function, Para. 243, FIG. 1).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Nogami with the teachings of Sun since Nogami provides a technique for precisely transmitting a reference signal, which can be 

In regard to Claim 4, as presented in the rejection of Claim 1, Sun teaches indication information.  
Sun fails to teach in case that the indication information indicates that no CRS is transmitted on the fifth symbol of the DwPTS, the terminal performs measurement and/or channel estimation for demodulation in the special subframe based on only a CRS on the first symbol of the DwPTS.  
Nogami teaches in case that the indication information indicates that no CRS is transmitted on the fifth symbol of the DwPTS, the terminal performs measurement and/or channel estimation for demodulation in the special subframe based on only a CRS on the first symbol of the DwPTS (eNB sets a short DwPTS length for legacy UEs and transmits information about the short DwPTS length by broadcast information, Para. 58-59.  For the special subframe 1331, UE -RS for the special subframe with special subframe configuration 1, 2, 3, 5 or 6 and with extended CP is located on OFDM symbol #5 and #6 that are in DwPTS, Para. 194, FIG. 13).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Nogami with the teachings of Sun since Nogami provides a technique for precisely transmitting a reference signal, which can be introduced into the system of Sun to ensure a reference signal is transmitted in the most appropriate symbol in a DwPTS.  

In regard to Claim 8, as presented in the rejection of Claim 7, Sun teaches indication information.  
Sun fails to teach the indication information is used to indicate whether a CRS is transmitted on the fifth symbol of the DwPTS or the indication information is used to indicate that a CRS is only transmitted on the first symbol of the DwPTS.  
Nogami teaches the indication information is used to indicate whether a CRS is transmitted on the fifth symbol of the DwPTS or the indication information is used to indicate that a CRS is only transmitted on the first symbol of the DwPTS (eNB sets a short DwPTS length for legacy UEs and transmits information about the short DwPTS length by broadcast information, Para. 58-59.  For the special subframe 1331, UE -RS for the special subframe with special subframe configuration 1, 2, 3, 5 or 6 and with extended CP is located on OFDM symbol #5 and #6 that are in DwPTS, Para. 194, FIG. 13).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Nogami with the teachings of Sun since Nogami provides a technique for precisely transmitting a reference signal, which can be introduced into the system of Sun to ensure a reference signal is transmitted in the most appropriate symbol in a DwPTS.  

In regard to Claim 12, as presented in the rejection of Claim 9, Sun teaches indication information.  
Sun fails to teach when the indication information is used to indicate whether a PDSCH is transmitted in the DwPTS, the detecting a signal in the DwPTS according to 
Nogami teaches when the indication information is used to indicate whether a PDSCH is transmitted in the DwPTS, the detecting a signal in the DwPTS according to the indication information comprises: in case that the indication information indicates that no PDSCH is transmitted in the DwPTS, not performing, by the terminal, demodulation of a PDSCH in the special subframe (eNB sets a short DwPTS length for legacy UEs and transmits information about the short DwPTS length by broadcast information, Para. 58-59.  For the special subframe 1331, UE -RS for the special subframe with special subframe configuration 1, 2, 3, 5 or 6 and with extended CP is located on OFDM symbol #5 and #6 that are in DwPTS, Para. 194, FIG. 13).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Nogami with the teachings of Sun since Nogami provides a technique for precisely transmitting a reference signal, which can be introduced into the system of Sun to ensure a reference signal is transmitted in the most appropriate symbol in a DwPTS.  


Claims 3, 5-6, 10-11 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Seo et al. (Pub. No.: US 20140092921 A1), hereafter referred to as Seo.  
In regard to Claim 3, as presented in the rejection of Claim 1, Sun teaches indication information.  
Sun fails to teach indication information is used to indicate that a CRS is only transmitted on the first symbol of the DwPTS.  
Seo teaches indication information is used to indicate that a CRS is only transmitted on the first symbol of the DwPTS (the minimum DwPTS length may be determined according to the number of Cell specific Reference Signal (CRS) antenna ports used in the eNB.  A CRS is transmitted only in the first symbol and thus the minimum DwPTS length may be one symbol.  Para. 65).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Seo with the teachings of Sun since Seo provides a technique for precisely transmitting a reference signal, which can be introduced into the system of Sun to ensure a reference signal is transmitted in the most appropriate symbol in a DwPTS.  

In regard to Claim 5, as presented in the rejection of Claim 1, Sun teaches indication information.  
Sun fails to teach in case that the indication information indicates that a CRS is only transmitted on the first symbol of the DwPTS, the terminal performs measurement and/or channel estimation for demodulation in the special subframe based on only the CRS on the first symbol of the DwPTS.  
Seo teaches in case that the indication information indicates that a CRS is only transmitted on the first symbol of the DwPTS, the terminal performs measurement (the minimum DwPTS length may be determined according to the number of Cell specific Reference Signal (CRS) antenna ports used in the eNB.  A CRS is transmitted only in the first symbol and thus the minimum DwPTS length may be one symbol.  Para. 65).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Seo with the teachings of Sun since Seo provides a technique for precisely transmitting a reference signal, which can be introduced into the system of Sun to ensure a reference signal is transmitted in the most appropriate symbol in a DwPTS.  

In regard to Claim 6, as presented in the rejection of Claim 1, Sun teaches indication information.  
Sun fails to teach in case that the indication information indicates that no PDSCH is transmitted in the DwPTS, the terminal does not perform demodulation of a PDSCH in the special subframe.  
Seo teaches in case that the indication information indicates that no PDSCH is transmitted in the DwPTS, the terminal does not perform demodulation of a PDSCH in the special subframe (the minimum DwPTS length may be determined according to the number of Cell specific Reference Signal (CRS) antenna ports used in the eNB.  A CRS is transmitted only in the first symbol and thus the minimum DwPTS length may be one symbol.  Para. 65).  


In regard to Claims 10 and 23, as presented in the rejection of Claim 9, Sun teaches indication information.  
Sun fails to teach when the indication information is used to indicate whether a CRS is transmitted on the fifth symbol of the DwPTS, the detecting a signal in the DwPTS according to the indication information comprises: in case that the indication information indicates that no CRS is transmitted on the fifth symbol of the DwPTS, performing, by the terminal, measurement and/or channel estimation for demodulation in the special subframe based on only a CRS on the first symbol of the DwPTS, and A communication device, comprising: a processor and a storage storing therein a computer program, wherein the computer program is configured to be executed by the processor to implement the method according to claim 10.  
Seo teaches when the indication information is used to indicate whether a CRS is transmitted on the fifth symbol of the DwPTS, the detecting a signal in the DwPTS according to the indication information comprises: in case that the indication information indicates that no CRS is transmitted on the fifth symbol of the DwPTS, performing, by the terminal, measurement and/or channel estimation for demodulation in the special subframe based on only a CRS on the first symbol of the DwPTS (the minimum DwPTS length may be determined according to the number of Cell specific Reference Signal (CRS) antenna ports used in the eNB.  A CRS is transmitted only in the first symbol and thus the minimum DwPTS length may be one symbol.  Para. 65).  
Seo teaches A communication device, comprising: a processor (processor 122, Para. 88, FIG. 8) and a storage storing therein a computer program, wherein the computer program is configured to be executed by the processor to implement the method according to claim 10 (memory 114 is connected to the processor 112 and stores various types of information related to operations of the processor 112, Para. 88, FIG. 8).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Seo with the teachings of Sun since Seo provides a technique for precisely transmitting a reference signal, which can be introduced into the system of Sun to ensure a reference signal is transmitted in the most appropriate symbol in a DwPTS.  

In regard to Claim 11, as presented in the rejection of Claim 7, Sun teaches indication information.  
Sun fails to teach when the indication information is used to indicate that a CRS is only transmitted on the first symbol of the DwPTS, the detecting a signal in the DwPTS according to the indication information comprises: according to the indication information, performing, by the terminal, measurement and/or channel estimation for 
Seo teaches when the indication information is used to indicate that a CRS is only transmitted on the first symbol of the DwPTS, the detecting a signal in the DwPTS according to the indication information comprises: according to the indication information, performing, by the terminal, measurement and/or channel estimation for demodulation in the special subframe based on only the CRS on the first symbol of the DwPTS (the minimum DwPTS length may be determined according to the number of Cell specific Reference Signal (CRS) antenna ports used in the eNB.  A CRS is transmitted only in the first symbol and thus the minimum DwPTS length may be one symbol.  Para. 65).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Seo with the teachings of Sun since Seo provides a technique for precisely transmitting a reference signal, which can be introduced into the system of Sun to ensure a reference signal is transmitted in the most appropriate symbol in a DwPTS.  


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Pub. No.: US 20170272220 A1) in view of Wei et al. (Pub. No.: US 20180213552 A1), hereafter respectively referred to as Chen and Wei.  
	Chen teaches A method of configuring a special subframe, comprising: transmitting, by a first base station (first base station 305, Para. 69, FIG. 3) that (second base station 305 may capture the interference introduced by the first base station 305, Para. 69, FIG. 3), a signal to a terminal (DMRS pattern may be a function of a special subframe configuration, Para. 75) based on a first configuration of a special subframe (Different cells may use different special subframe configurations, Para. 75).  
Chen teaches transmitting, by the second base station (second base station 305, Para. 69, FIG. 3), a signal to the terminal (DMRS pattern may be a function of a special subframe configuration, Para. 75) based on a second configuration of a special subframe (Different cells may use different special subframe configurations, Para. 75).  
Chen fails to teach, wherein the first configuration comprises a ratio of resources occupied by a downlink pilot timeslot (DwPTS), a guard period (GP) and an uplink pilot timeslot (UpPTS) in a special subframe being 3:5:6; and the second configuration comprises the ratio of resources occupied by a DwPTS, a GP and an UpPTS in a special subframe being 9:3:2.  
	Wei teaches, wherein the first configuration comprises a ratio of resources occupied by a downlink pilot timeslot (DwPTS), a guard period (GP) and an uplink pilot timeslot (UpPTS) (DwPTS, GP and UpPTS may have different durations depending on special subframe configurations, Para. 45) in a special subframe being 3:5:6 (new special subframe configurations in SIB 1, such as the new SSF configurations in Table 4, Para. 51.  6 UpPTS Symbols, SSP17: 3:5:6, Para. 51, Table 4).  
(DwPTS, GP and UpPTS, where the division among the three parts are configurable, Para. 47) in a special subframe being 9:3:2 (supported special subframe configurations for normal cyclic prefix conditions are identified in Table 2, Para. 47.  LTE Special Subframe Configurations, 2 UpPTS Symbols, SSP6: 9:3:2, Para. 47, Table 2).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Wei with the teachings of Chen since Wei provides a technique for different cell utilizing different special subframe configurations, which can be introduced into the system of Chen to permit different base stations to compensate for mutual interference through variations of resources allocated to the components of special subframe configurations.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lin et al. (Pub. No.: US 20160157248 A1), Para. 30, 44, 55, FIG. 5, CRS signals may be transmitted by a BS during the DwPTS of a special subframe to MSs of the cell.  Special subframe configuration 10 may have a special subframe configuration code (or index) of 10.  A downlink pilot time slot (DwPTS) of the second special subframe configuration used by the interfering BS is longer than the DwPTS of the first special subframe configuration used by the measuring BS.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826.  The examiner can normally be reached on Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Joshua Smith  
/J.S./  
8-12-2021  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477